                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


SIGN EFFECTZ, INC.,

                  Plaintiff,

      v.                                         Case No. 18-cv-1125-pp

JOHN KOWALSKI,
and DL SIGN SYSTEMS, INC.,

                  Defendants.


                          ORDER DISMISSING CASE


      On October 23, 2019, the parties filed a stipulation to dismiss this case

with prejudice. Dkt. No. 50. The court APPROVES the parties’ stipulation and

ORDERS that this case, including all claims and counterclaims asserted, is

DISMISSED with prejudice on the merits, and without costs or fees awarded

to any party.

      Dated in Milwaukee, Wisconsin this 24th day of October, 2019.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     United States District Judge




                                       1
